DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/6/21 have been fully considered but they are not persuasive.  The applicant submits the prior art does not disclose the following limitations of the claimed invention:
wherein one waveguide of the plurality of waveguides for each of the first set of plurality of pixels and the second set of the plurality of pixel is the same and another waveguide of the plurality of waveguides for each of the first set of the plurality of pixels and the second set of the plurality of pixels is different, as stated in claims 1 and 9.  The Examiner respectfully disagrees.
Re claims 1 and 9)  The Numata reference discloses an imaging device comprising a plurality of pixels formed in a pixel array (see figure 1, element 100), wherein a first set of the plurality of pixels is formed in a center portion of the array (see figure 1, section between 100a and 100b) and a second set of the plurality of pixels is formed on a periphery portion of the pixel array (see para 27 and figure 1, element 100a and 100b); an on-chip lens (see figure 2A, element 101) that is configured to concentrate incident light on the plurality of pixels (see figure 1, element 110a or 110b), wherein the on-chip lens is placed above and centered with respect to each of the first set of the plurality of pixels above and off centered with respect to each of the second set of the plurality of pixels (see para 28-31); a plurality of photoelectric conversion portions (photoelectric .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata, US 2015/0229833.
In regard to claim 1, Numata, US 2015/0229833, discloses an imaging element, comprising: 
a plurality of pixels formed in a pixel array (see figure 1, element 100),
wherein a first set of the plurality of pixels is formed in a center portion of the array (see figure 1, section between 100a and 100b) and a second set of the plurality of pixels is formed on a periphery portion of the pixel array (see para 27 and figure 1, element 100a and 100b); 
an on-chip lens (see figure 2A, element 101) that is configured to concentrate incident light on the plurality of pixels (see figure 1, element 110a or 110b), 
wherein the on-chip lens is placed above and centered with respect to each of the first set of the plurality of pixels above and off centered with respect to each of the second set of the plurality of pixels (see para 28-31 and 51-52); 
a plurality of photoelectric conversion portions (photoelectric conversion units (see figure 2A, element 122 and 123) arranged in each of the plurality of pixels and configured to perform photoelectric conversion according to the incident light (see para 27-28); and 
a plurality of waveguides (see figure 2A, element 102 and 103) arranged for each of the plurality of respective photoelectric conversion portions in each of the plurality of pixels, 

wherein one waveguide (see figure 2A, element 105) of the plurality of waveguides for each of the first set of plurality of pixels and the second set of the plurality of pixel is the same (see figure 2A: each of the waveguides 150 in the pixel array are the same) and another waveguide of the plurality of waveguides for each of the first set of the plurality of pixels and the second set of the plurality of pixels is different (see figure 2A, element 104 and 105: the two sets of waveguides 104 and 105 are different).
In regard to claim 2, Numata, US 2015/0229833, discloses the imaging element according to claim 1, wherein the plurality of waveguides each include a core (see figure 2A, element 104 and 105) serving as an optical path and cladding (see figure 2A, elements 106 and 107) accommodating the core, and are different from each other in inner surface inclination of the cladding from an entrance to an exit of the incident light in each of the waveguides and thus have dissimilar shapes (see para 33-35).
In regard to claim 3, Numata, US 2015/0229833, discloses the imaging element according to claim 2, wherein the plurality of waveguides are different from each other in inner surface inclination of the cladding according to the shift of the on-chip lens (see figure 2A).
In regard to claim 4, Numata, US 2015/0229833, discloses the imaging element according to claim 2, wherein the plurality of waveguides each include the cladding having a plurality of inner surfaces formed of different inclinations (see figure 2A).

a pixel circuit that is placed in the pixel and configured to generate an image signal based on photoelectric conversion in the plurality of photoelectric conversion portions (photoelectric conversion unit of a normal image-capturing pixel generates image signals; see para 27-28); and 
a wiring layer that is placed on a surface different from a surface for receiving the concentrated incident light, of surfaces of a semiconductor substrate in which the photoelectric conversion portions are formed, the wiring layer being configured to transmit the image signal (see figure 2A, element 108 and para 29 and 47).
In regard to claim 6, Numata, US 2015/0229833, discloses the imaging element according to claim 1, wherein the pixel includes two photoelectric conversion portions and two waveguides (see figure 2A).
In regard to claim 7, Numata, US 2015/0229833, discloses the imaging element according to claim 1, wherein the pixels are arranged two-dimensionally in a grid pattern, and the on-chip lens is placed by being shifted from the center of the pixel according to the incident angle of the incident light on each of the pixels arranged (see figure 2A, element 101 and para 51-52).
In regard to claim 8, Numata, US 2015/0229833, discloses the imaging element according to claim 1, further comprising: a plurality of the on-chip lenses (see figure 2A, element 101) each of which is placed by being shifted from the center of the according to 
a plurality of the pixels (see figure 1, element 110A) each of which includes the plurality of waveguides formed into shapes dissimilar to each other on a basis of the shift of each of the plurality of on- chip lenses (see para 32-34).
In regard to claim 9, Numata, US 2015/0229833, discloses an imaging device, comprising: 
a plurality of pixels formed in a pixel array (see figure 1, element 100),
wherein a first set of the plurality of pixels is formed in a center portion of the array (see figure 1, section between 100a and 100b) and a second set of the plurality of pixels is formed on a periphery portion of the pixel array (see para 27 and figure 1, element 100a and 100b); 
an on-chip lens (see figure 2A, element 101) that is configured to concentrate incident light on the plurality of pixels (see figure 1, element 110a or 110b), 
wherein the on-chip lens is placed above and centered with respect to each of the first set of the plurality of pixels above and off centered with respect to each of the second set of the plurality of pixels (see para 28-31 and 51-52); 
a plurality of photoelectric conversion portions (photoelectric conversion units (see figure 2A, element 122 and 123) arranged in each of the plurality of pixels and configured to perform photoelectric conversion according to the incident light (see para 27-28); and 

wherein the plurality of waveguides are each configured to guide the incident light concentrated so that the incident light enters each of the plurality of photoelectric conversion (see para 29-33), and 
wherein one waveguide (see figure 2A, element 105) of the plurality of waveguides for each of the first set of plurality of pixels and the second set of the plurality of pixel is the same (see figure 2A: each of the waveguides 150 in the pixel array are the same) and another waveguide of the plurality of waveguides for each of the first set of the plurality of pixels and the second set of the plurality of pixels is different (see figure 2A, element 104 and 105: the two sets of waveguides 104 and 105 are different);
a pixel circuit that is placed in the pixel and configured to generate an image signal based on photoelectric conversion in the plurality of photoelectric conversion portions (photoelectric conversion unit of a normal image-capturing pixel generates image signals; see para 27-28); and 
a processing circuit (signal processing circuit, not shown) configured to detect a phase difference on a basis of a plurality of image signals based on photoelectric conversion by the plurality of photoelectric conversion portions (see para 29 and 47).
In regard to claim 10, since Numata, US 2015/0229833, discloses the imaging element and its operation as described above in regard to claim 2, the imaging device of claim 2 is also disclosed (see claim 2 above).

In regard to claim 12, since Numata, US 2015/0229833, discloses the imaging element and its operation as described above in regard to claim 4, the imaging device of claim 12 is also disclosed (see claim 4 above).
In regard to claim 13, since Numata, US 2015/0229833, discloses the imaging element and its operation as described above in regard to claim 5, the imaging device of claim 13 is also disclosed (see claim 5 above).
In regard to claim 14, since Numata, US 2015/0229833, discloses the imaging element and its operation as described above in regard to claim 6, the imaging device of claim 14 is also disclosed (see claim 6 above).
In regard to claim 15, since Numata, US 2015/0229833, discloses the imaging element and its operation as described above in regard to claim 7, the imaging device of claim 15 is also disclosed (see claim 7 above).
In regard to claim 16, since Numata, US 2015/0229833, discloses the imaging element and its operation as described above in regard to claim 8, the imaging device of claim 16 is also disclosed (see claim 8 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs